Citation Nr: 0124753	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  99-02 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total rating based on individual 
unemployability, (TDIU) due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This appeal arises from a July 1998 rating action that denied 
entitlement to TDIU benefits, but granted an increased 
disability evaluation for PTSD from 10 percent to 50 percent.  
The veteran contends that his PTSD is more severely disabling 
than currently evaluated by the RO, and that it in fact, 
renders him unemployable.  


REMAND

As an initial matter, it is observed that a perfected appeal 
to the Board of Veterans' Appeals (Board) of a particular 
decision entered by a Department of Veterans Affairs (VA) 
regional office (RO), consists of a notice of disagreement in 
writing received within one year of the decision being 
appealed, and after a statement of the case has been 
furnished, a substantive appeal received within 60 days of 
the issuance of the statement of the case, or within the 
remaining one year period following notification of the 
decision being appealed.  

In this regard, a review of the record reflects that in a 
July 1996 rating action, the veteran was awarded service 
connection for PTSD, and assigned a 10 percent disability 
evaluation.  He perfected an appeal with respect this 
evaluation, but following the aforementioned July 1998 rating 
action in which that evaluation was increased to 50 percent, 
he withdrew his appeal as set forth in statements dated in 
July and September 1998.  In January 1999, however, the 
veteran advised that he wished to appeal the July 1998 rating 
action that had assigned the 50 percent evaluation for PTSD.  
Since this is well within the one year appeal period 
following that decision, the appropriate response by the VA 
regional office (RO) should have been to forward the veteran 
a statement of the case regarding this matter in order to 
given him an opportunity to perfect an appeal with respect to 
it.  This takes on particular significance in view of the 
appeal that the veteran perfected in February 1999 regarding 
the decision to deny TDIU benefits that was made in the same 
July 1998 rating action.  That significance rests on the fact 
that PTSD is the veteran's only service connected disability, 
and therefore, any favorable re-evaluation of PTSD could 
result in a favorable decision regarding the TDIU claim.  
Thus, prior to entering any decision on the TDIU appeal, the 
development of the claim concerning the evaluation of PTSD 
should be completed, and the veteran given an opportunity to 
perfect an appeal with respect to that matter in the event 
the decision concerning it remains adverse.  Thereafter, the 
claim for TDIU benefits should be readjudicated, and any 
issue with which the veteran remains in disagreement can be 
forwarded to the Board for its review.  

As to specific evidentiary development which should be 
undertaken in this case, the Board observes that the veteran 
was last examined for VA purposes in 1998, more than 3 years 
ago.  In view of this stale record, the veteran should be 
scheduled for a current psychiatric evaluation, the report 
from which should include an opinion regarding the extent to 
which the veteran's PTSD interferes with his employment.  
Similarly, an attempt should be made to obtain current 
records of the veteran's treatment for PTSD, so that a 
complete record concerning this disability is part of the 
claims file.  

Furthermore, this Remand will give the RO an opportunity to 
consider the implications of the Veterans Claims Assistance 
Act of 2000, (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001), with 
implementing regulations published at 66 Fed. Reg. 45620, 
45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.  The VCAA was signed 
into law in November 2000, and it redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  Since this change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date, it applies to the current 
appeal.  38 U.S.C.A. § 5107(a).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Although the Board has already identified above the 
additional development it believes to be necessary in the 
veteran's current appeal, the responsibility to fulfill the 
duty to assist and notification requirements of the VCAA is 
primarily a function of the RO in the first instance, and it 
will be left to that body to determine whether even further 
development is necessary in this case.  (This should be 
determined in a manner consistent with guidance that is 
provided by the Department, including, General Counsel 
precedent opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.)

While the delay occasioned by this Remand is regrettable, 
under the circumstances described above, this case is being 
returned to the RO for the following actions.  

1.  The veteran should be requested to identify all 
sources of treatment received for his PTSD since 
1998, and to furnish signed authorizations for 
release to the VA of private medical records in 
connection with each non-VA source he identifies.  
Copies of the medical records from all sources he 
identifies should then be requested.  Efforts to 
obtain these records should also be documented and 
any evidence received in response to this request 
should be associated with the claims folder.  

2.  Next, the veteran should be scheduled for a 
psychiatric examination for VA purposes so that all 
disabling symptomatology attributable to the 
veteran's service-connected PTSD may be set forth.  
Before evaluating the veteran, the examiner must 
review the claims folder, and a notation to the 
effect that this review took place should be 
included in any report provided.  In the course of 
the examination, all tests and psychological 
studies, as deemed indicated by the examiner, 
should be conducted, and he or she should 
distinguish to the extent possible, those 
psychiatric symptoms due to the veteran's  service-
connected PTSD, from those as may be due to any 
other psychiatric disorders.  The examiner also 
should offer an opinion as to the effect the 
veteran's psychiatric impairment has on the 
veteran's social and occupational adaptability, and 
in this regard, a Global Assessment of Functioning 
(GAF) score should be provided.  The examiner 
should explain the significance thereof, and in 
particular, include an opinion as to whether the 
veteran's PTSD, to the exclusion of age and the 
existence or degree of other disabilities, prevents 
employment.  A discussion of the salient facts and 
the medical principles involved in the opinion will 
be of considerable assistance to the Board.

3.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, have been fully 
carried out.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in light of 
the changes in the law, the RO should refer to any 
pertinent guidance that is provided by the 
Department, including, General Counsel precedent 
opinions, as well as any binding and pertinent 
court decisions that are subsequently issued.

4.  Next, the RO should re-adjudicate the veteran's 
increased rating and total rating claims.  In the 
event of any favorable decision, the veteran should 
be asked if that satisfies his appeal.  If the 
veteran replies in the negative, or not at all, or 
if a decision is adverse to him, he and his 
representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue(s) as may then be 
on appeal.  In particular, if the SSOC addresses 
the veteran's claim for an increased rating for 
PTSD, it should include notice that if he wishes 
the Board to address this issue, he must submit a 
timely substantive appeal in response to the SSOC.  
An appropriate period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to cooperate 
by not reporting for any scheduled examination may result in 
the denial of one or more of the remaining claims on appeal.  
38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


